The opinion of the court was delivered by'
Lowrie, J.
The whole of the instruction to the jury is summed up in the concluding paragraph of the charge of the learned judge of the Common Pleas, and it is so well sustained by his preliminary remarks that it needs no argument on our part to justify it.
The contract of 1846, testified to by Moses Reynolds, was evidence that the title was then in John Reynolds, but it was no more, and as evidence it was submitted to the jury. It was much outweighed by the other evidence in the cause, which seems fully to sustain the title of Lyman Hewett, under whom the defendants in error claim. We think the case is free from error.
Judgment affirmed.